In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               ________________
                               NO. 09-19-00204-CR
                               ________________

                       SEAN ERICH KELLER, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

________________________________________________________________________

                    On Appeal from the 221st District Court
                         Montgomery County, Texas
                       Trial Cause No. 18-06-08303-CR
________________________________________________________________________

                           MEMORANDUM OPINION

      Sean Erich Keller appeals his conviction for Evading Arrest or Detention with

a Vehicle, enhanced to a third-degree felony. See Tex. Penal Code Ann. §

38.04(b)(1). In two issues, Keller argues that the trial court erred when it refused to

include requested instructions on two lesser-included offenses in the jury charge.

Keller also argues he received ineffective assistance of counsel at trial because his




                                          1
attorney failed to properly designate an expert witness, resulting in the trial court

refusing to allow the expert to testify on Keller’s behalf. We affirm.

                                      Background

      As Keller does not challenge the sufficiency of the evidence, we limit our

recitation of the facts to only those necessary to address the issues before the Court.

In September 2018, a grand jury indicted Keller following a June 2018 arrest after

he “intentionally fle[d]” from individuals “the defendant knew [were] [] police

officer[s] attempting lawfully to arrest or detain the defendant, and the defendant

used a vehicle while the defendant was in flight[.]” The indictment further reads that

Keller used or exhibited a deadly weapon during the commission of the primary

offense, “to wit: a motor vehicle.”

      During the guilt/innocent phase of a jury trial, Keller attempted to call an

expert witness to testify on his behalf, but the trial court refused to allow the

testimony because the witness was not disclosed to the State during pretrial

discovery. Thereafter, at the charge conference, Keller requested the trial court

include instructions for two lesser-included offenses in the jury charge, “fleeing or

attempting to evade a police officer” and “reckless driving.” The trial court denied

the requested instructions.

      The jury convicted Keller of Evading Arrest or Detention with a motor

vehicle. The jury further found that Keller used or exhibited a deadly weapon during

                                          2
the commission of the crime. After finding the enhancement paragraphs listed in the

indictment to be true, the jury sentenced Keller to incarceration in the Texas

Department of Criminal Justice for a period of 28 years. Keller timely appealed.

                                      Issue One

      In his first issue, Keller argues that the trial court erred in refusing his

requested submission of jury instructions on two lesser-included offenses -- “fleeing

or attempting to elude [a] police officer” and “reckless driving.” See Tex. Transp.

Code Ann. §§ 545.421, 545.401. Keller asserts that fleeing or attempting to elude a

police officer and reckless driving are both lesser included offenses of evading arrest

or detention and that a rational jury could have found him guilty of one of the lesser-

included offenses.

                                Standard of Review

      We review a trial court’s decision whether to incorporate a lesser-included

offense in the jury charge under a two-step analysis. See State v. Meru, 414 S.W.3d

159, 162 (Tex. Crim. App. 2013); see also Bullock v. State, 509 S.W.3d 921, 924

(Tex. Crim. App. 2016) (citations omitted). In conducting this analysis, we ask

whether the elements of the lesser offense are encompassed within the proof

necessary to establish the elements of the charged offense and whether there is

evidence in the record that could allow a jury to find the defendant guilty of only the

lesser offense. See Meru, 414 S.W.3d at 162–63. “An offense is a lesser included

                                          3
offense if [] it is established by proof of the same or less than all the facts required

to establish the commission of the offense charged[.]” Tex. Code Crim. Proc. Ann.

art. 37.09(1). “Both statutory elements and any descriptive averments [i.e., manner

and means] alleged in the indictment for the greater-inclusive offense should be

compared to the statutory elements of the lesser offense.” Ex parte Watson, 306

S.W.3d 259, 273 (Tex. Crim. App. 2009). Expressed another way, when evaluating

whether a defendant is entitled to a lesser-included offense in the jury charge, we

compare the elements of the greater offense, as pleaded by the State in the

indictment, with the statutory elements defining the lesser offense. See Hall v. State,

225 S.W.3d 524, 525 (Tex. Crim. App. 2007). This first step in our analysis does

not depend on the evidence to be produced at trial. See id. at 535. Because the first

step in the analysis is a question of law, we conduct a de novo review. See Palmer

v. State, 471 S.W.3d 569, 570 (Tex. App.—Houston [1st Dist.] 2015, no pet.) (citing

Hall, 225 S.W.3d at 535).

      The second step requires that we determine whether evidence supports giving

the instruction to the jury. Hall, 225 S.W.3d at 536. “The evidence must establish

that the lesser-included offense is a valid, rational alternative to the charged offense.”

Bullock, 509 S.W.3d at 925 (citing Rice v. State, 333 S.W.3d 140, 145 (Tex. Crim.

App. 2011)). In the second step of the analysis, we review the trial court’s decision

for an abuse of discretion. Palmer, 471 S.W.3d at 570 (citation omitted). We may

                                            4
not consider whether the evidence is credible, controverted, or in conflict with other

evidence. Moore v. State, 969 S.W.2d 4, 8 (Tex. Crim. App. 1998). “Any evidence

that the defendant is guilty only of the lesser included offense is sufficient to entitle

the defendant to a jury charge on the lesser included offense.” Id. (citing Bignall v.

State, 887 S.W.2d 21, 23 (Tex. Crim. App. 1994).

                                        Analysis

       A person commits the offense of Evading Arrest or Detention with a Vehicle

if “(a) . . . he intentionally flees from a person he knows is a peace officer . . .

attempting lawfully to arrest or detain him.” Tex. Penal Code Ann. § 38.04(a). “An

offense under this section is a Class A misdemeanor, except that the offense is [] a

state jail felony if [] the actor uses a vehicle . . . while the actor is in flight and the

actor has not been previously convicted under this section[.]” Id. § 38.04(b)(1).

       Section 545.421 of the Transportation Code defines the crime of Fleeing or

Attempting to Elude Police Officer as:

       (a) A person commits an offense if the person operates a motor vehicle
       and wilfully fails or refuses to bring the vehicle to a stop or flees, or
       attempts to elude, a pursuing police vehicle when given a visual or
       audible signal to bring the vehicle to a stop.

       (b) A signal under this section that is given by a police officer pursuing
       a vehicle may be by hand, voice, emergency light, or siren. The officer
       giving the signal must be in uniform and prominently display the
       officer's badge of office. The officer’s vehicle must bear the insignia of
       a law enforcement agency, regardless of whether the vehicle displays
       an emergency light.

                                            5
      (c) Except as provided by Subsection (d), an offense under this section
      is a Class B misdemeanor.

      (d) An offense under this section is a Class A misdemeanor if the
      person, during the commission of the offense, recklessly engages in
      conduct that places another in imminent danger of serious bodily injury.

Tex. Transp. Code Ann. § 545.421.

                              Section 545.421-Eluding

      The first step of the lesser-included offense analysis requires us to determine

if fleeing or attempting to elude a police officer is a lesser-included offense of

evading arrest or detention with a vehicle as charged. We do not consider the

evidence that was presented at trial; rather, we consider only the statutory elements

of evading arrest or detention with a vehicle as they were modified by the particular

allegations in the indictment: 1) the appellant 2) intentionally 3) fled from a police

officer 4) attempting lawfully to arrest or detain appellant and 5) appellant used a

vehicle while in flight. See Rice, 333 S.W.3d at 145 (citing Hall, 225 S.W.3d at 524).

      We compare these with the elements of the lesser offense of fleeing or

attempting to elude a police officer that could be included in that offense: 1) the

appellant 2) operates a vehicle 3) wilfully 4) fails or refuses to bring the vehicle to a

stop or flees, or attempts to elude 5) a pursuing police vehicle 6) after given a visual

or audible signal and 7) the officer is in uniform and prominently displaying the

officer’s badge of office. Id.; see also Tex. Transp. Code Ann. § 545.421(a).



                                           6
       In Peavey v. State, 248 S.W.3d 455, 468–69 (Tex. App.—Austin 2008, pet.

ref’d), the Austin Court of Appeals, after applying the Hall analysis, determined that

fleeing or attempting to elude a police officer under section 545.421 of the

Transportation Code is not a lesser-included offense of evading arrest or detention

with a vehicle under section 38.04 of the Penal Code, because section 38.04 does not

require that an officer signal to the defendant to stop or that the officer be in a vehicle

when the violation occurs. See id. at 469; see also Tex. Penal Code § 38.04; Tex.

Transp. Code Ann. § 545.421. After comparing the elements, the court of appeals

noted that eluding requires proof of four elements not required for proof of evading

arrest in a motor vehicle: 1) an officer’s use of a visual or audible signal to stop; 2)

pursuit by a marked police vehicle; 3) a police vehicle driven by a uniformed police

officer; and 4) a police officer who was prominently displaying a badge. See Peavey,

248 S.W.3d at 468–69. Although in the trial under consideration before us, the State

may have presented evidence at trial demonstrating that the police officer signaled

to Keller and that the police officer was in a marked police vehicle, “[t]he fact that

the State could and did present evidence in the prosecution of evading arrest under

section 38.04 that also reflected the elements of the misdemeanor offense under

section 545.421 does not mean that the State was required to do so. In fact, it was

irrelevant.” Id. at 469. The Court of Criminal Appeals affirmed the First Court of

Appeals in its determination that the Transportation Code offense of fleeing or

                                            7
attempting to elude a police officer is not a lesser-included offense of the Penal Code

offense of evading detention by use of a motor vehicle. See Farrakhan v. State, 247

S.W.3d 720 (Tex. Crim. App. 2008) (explaining that the misdemeanor offense of

fleeing is not a lesser-included offense of the felony offense of evading detention

with a motor vehicle as charged in the case). Keller’s request to add an instruction

for 545.421 as a lesser-included offense fails the first prong of the Hall analysis. See

Hall, 225 S.W.3d at 535; see also Tex. Transp. Code Ann. § 545.421. Therefore, the

trial court did not err when it refused to include section 545.421 in its charge as a

lesser-included offense. See Hall, 225 S.W.3d at 535.

                         Section 545.401-Reckless Driving

      The offense of reckless driving requires a “driving” and a “reckless” element.

Section 545.401 defines Reckless Driving as: “(a) [a] person commits an offense if

the person drives a vehicle in wilful or wanton disregard for the safety of persons or

property.” See Tex. Transp. Code Ann. § 545.401(a).

      We determine that the “driving” element of reckless driving is included in the

facts required to establish evading arrest or detention with a vehicle in this case. See

Brown v. State, 183 S.W.3d 728, 733 (Tex. App.—Houston [1st Dist.] 2005, pet.

ref’d) (examining “driving” in the context of aggravated assault). Here, the “driving”

element is encompassed in the indictment because the State sought to establish that

Keller drove a vehicle in his attempt to flee from officers. See id. Thus, the State was

                                           8
required to prove that Keller was driving a vehicle as an element of the evading

arrest or detention with a vehicle charge.

      However, the “reckless” element is not necessarily included in the facts

required to establish evading arrest or detention with a vehicle in this case. While

there is an intentional fleeing element necessary to be proven in the indictment, and

there may have been evidence presented at trial that Keller was reckless in the

manner he drove his vehicle while attempting to flee from officers, there is no

express element of “recklessness” in the facts required to establish evading arrest or

detention with a vehicle. See Tex. Penal Code Ann. § 38.04(a). Because we

determine that reckless driving is not a lesser-included offense of evading arrest or

detention with a vehicle in this case, we need not consider the second step of Hall.

We overrule Keller’s first issue as to both sub-issues.

                                    Second Issue

      In his second issue, Keller argues that he received ineffective assistance of

counsel, because his trial attorney failed to designate an expert regarding his mental

stability. He argues that his attorney failed to give the State notice and did not

subpoena the expert.

                                Standard of Review

      To establish a claim of ineffective assistance of counsel, the record before the

reviewing court must show two things, (1) that the defendant’s attorney performed

                                             9
below an objective standard of reasonableness, and (2) that the defendant was

prejudiced by the errors he relies on in his appeal to claim he received ineffective

assistance of counsel during his trial. Strickland v. Washington, 466 U.S. 668, 687–

88 (1984). To establish he received ineffective assistance of counsel, the claim must

be “‘firmly founded in the record’” and “‘the record must affirmatively

demonstrate’” the meritorious nature of the claim. Goodspeed v. State, 187 S.W.3d

390, 392 (Tex. Crim. App. 2005) (quoting Thompson v. State, 9 S.W.3d 808, 812

(Tex. Crim. App. 1999)). Generally, a defendant’s direct appeal is usually

inadequate, as the record is commonly underdeveloped. See id. For example, the

defendant while in the trial court must give the trial attorney who represented him a

chance to explain the conduct the defendant criticizes in the appeal since in the

absence of such an opportunity the record will not be sufficient to allow the

defendant to establish the assistance he received violated the standards of reasonable

professional assistance. Id.

                                      Analysis

      Here, the record shows Keller did not file a post-judgment motion, such as a

motion for new trial. The only evidence before our Court regarding trial counsel’s

failure to designate expert witnesses is the exchange between Keller’s trial counsel

and the trial court. Keller’s attorney provided the following explanation to the trial

court as to why he had not subpoenaed an expert witness.

                                         10
THE COURT: Now let’s talk about your -- you want to call an expert?

[DEFENSE ATTORNEY]: Well, let me say this, first of all. I didn't
know we would be done this quickly. I need to see -- I did subpoena
some people. I need to see if they are even here, No. 1. No. 2, I do have
some other people that I need to get here immediately. I told them it
would probably be lunchtime. But obviously we are way ahead of
schedule, and so –

THE COURT: We need them here now. You need to be ready to roll.

[DEFENSE ATTORNEY]: I know that.

THE COURT: And I just want to say for the record that aside from the
notice issue, No. 1, I don’t believe you gave proper notice to the State
of any expert that you were going to try to call. And, No. 2, you haven’t
given me enough information for me to even formulate on whether or
not it is relevant to any fact. Obviously -- let me just state on the record
that Texas does not have a diminished capacity defense. It has an
insanity defense and it has an incompetency issue, which has to be
raised properly prior to trial. However, I am not usually in the business
of preventing people from putting on a case. But you have to follow the
rules. And if you didn’t give them notice, then I have to kind of assess
whether or not it is critical at this juncture to your case.

[DEFENSE ATTORNEY]: Yes.

THE COURT: For instance, if your client hears voices or sees things or
has any type of -- you know, anything like that -- that I need to know
about in order to make my decision, you kind of have not told me that.
So if there is something else going on, you need to make me aware of
it. Under 702 -- and I am going to cite Dooley versus State. It is a Fort
Worth Court of Appeals case. It is from 2018, so I have a Westlaw
number of 1095684. They talk about excluding experts under Kelly
versus State. Also when to allow an expert to testify. As a sponsoring
party, you are required to demonstrate by clear and convincing evidence
that his testimony is based on a reliable foundation and is relevant to
the issues in this case. And to be relevant, an expert’s opinion must not
only assist the trier of fact in understanding the evidence or determining

                                    11
      in fact an issue, but it also has to be sufficiently tied to the facts of the
      case. It has to be pertinent.

      [DEFENSE ATTORNEY]: Yes.

      THE COURT: So, you know, there is this huge big discussion about
      Jackson v. State, different things. Basically it said, “however, an
      expert's testimony to a defendant’s intent or state of mind has been held
      admissible but it is very limited.” And it talks about that. I haven't heard
      anything to suggest that this is -- No. 1, that the rules were followed;
      and No. 2, that it is relevant to a pertinent issue. So I am just letting you
      know that right now I do not feel as if you have reached that burden,
      that threshold.

Additionally, the record is void of any testimony that the expert witnesses were

available to testify at that time. The Texas Court of Criminal Appeals has addressed

this issue, explaining that “[c]ounsel’s failure to call witnesses at the guilt-innocence

and punishment stages is irrelevant absent a showing that such witnesses were

available and appellant would benefit from their testimony.” King v. State, 649

S.W.2d 42, 44 (Tex. Crim. App. 1983). As we have noted, the record does not

indicate the expert witnesses’ availability to testify, what their testimony would have

consisted of, or benefit, if any, Keller would have received from their testimony. See

id.; Monreal v. State, 546 S.W.3d 718, 723 (Tex. App.—San Antonio 2018, pet.

ref’d). Because Keller failed to meet his burden of proving ineffective assistance,

we overrule his second issue. See Strickland, 466 U.S. at 693 (explaining that, except

for conflict-of-interest claims, “actual ineffectiveness claims alleging a deficiency




                                           12
in attorney performance are subject to a general requirement that the defendant

affirmatively prove prejudice.”).

      Having overruled Keller’s issues on appeal, the trial court’s judgment is

affirmed.

      AFFIRMED.



                                           ________________________________
                                                   CHARLES KREGER
                                                         Justice

Submitted on January 28, 2021
Opinion Delivered June 9, 2021
Do Not Publish

Before Golemon, C.J., Kreger and Johnson, JJ.




                                      13